The State has filed herein a vigorous motion for rehearing and, while we have considered it in its entirety, we are not discussing all questions raised by the motion in as much as we believe that portion of the original opinion which holds the evidence of the conversation between Shuford Farmer and Olin Culberson at the Blackstone Hotel in Fort Worth in April, 1937, correctly states the law. This makes it necessary to overrule the State's motion for rehearing. Perhaps we should not have intimated in our original opinion that we entertained doubt as to the sufficiency of the evidence. Such intimation is withdrawn, and we now express no opinion on that matter.
The State's motion for rehearing is overruled.